

Exhibit 10.01
EXECUTION VERSION



FIRST AMENDMENT TO CREDIT AGREEMENT, GUARANTY AND SECURITY AGREEMENT
FIRST AMENDMENT TO CREDIT AGREEMENT, GUARANTY AND SECURITY AGREEMENT (this
“First Amendment”), dated as of April 10, 2013, among OSI RESTAURANT PARTNERS,
LLC, a Delaware limited liability company (the “Borrower”), OSI HOLDCO, INC., a
Delaware corporation (“Holdings”), the Subsidiary Guarantors (as defined in the
Credit Agreement referred to below) party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS (“DBTCA”), as administrative agent (in such capacity, the
“Administrative Agent”), Deutsche Bank Trust Company Americas as the designated
lender of 2013 Replacement Term Loans referred to below (in such capacity, the
“Designated 2013 Replacement Term Lender”), each of the other Lenders (as
defined below) party hereto with a 2013 Replacement Term Loan Commitment
referred to below (together with the Designated 2013 Replacement Term Lender,
the “2013 Replacement Term Lenders”) and each of the other Lenders party hereto.
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this First Amendment).
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, the Administrative Agent, the lenders party
thereto (the “Lenders”) and the other parties thereto have entered into a Credit
Agreement, dated as of October 26, 2012 (as in effect on the date hereof, the
“Credit Agreement”);
WHEREAS, on the date hereof (but prior to giving effect to this First
Amendment), there are outstanding Term Loans under the Credit Agreement (for
purposes of this First Amendment, herein called the “Original Refinanced Term
Loans”) in an aggregate principal amount of $975,000,000;
WHEREAS, in accordance with the provisions of Section 10.01 of the Credit
Agreement, Holdings and the Borrower wish to amend the Credit Agreement to
enable the Borrower to refinance in full the outstanding Original Refinanced
Term Loans with the proceeds of 2013 Replacement Term Loans (as defined below)
(the “Refinancing”) as more fully provided herein;
WHEREAS, the Borrower, Holdings, the other Loan Parties party thereto from time
to time and the Administrative Agent, have entered into a Guarantee Agreement,
dated as of October 26, 2012 (as in effect on the date hereof, the “Guaranty”);
WHEREAS, the Borrower, Holdings, the other Loan Parties party thereto from time
to time and the Collateral Agent have entered into a Security Agreement, dated
as of October 26, 2012 (as in effect on the date hereof, the “Security
Agreement”);
WHEREAS, in accordance with the provisions of Section 10.01 of the Credit
Agreement and immediately after giving effect to the Refinancing, the
Administrative Agent, the



NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




other Lenders party hereto and the Loan Parties wish to amend the Guaranty and
the Security Agreement, as more fully provided herein;
WHEREAS, Holdings, the Borrower, the Administrative Agent, the 2013 Replacement
Term Lenders and the other Lenders party hereto wish to amend the Credit
Agreement to provide for (i) the Refinancing and (ii) certain other
modifications to the Credit Agreement, in each case on the terms and subject to
the conditions set forth herein; and
WHEREAS, pursuant to that certain engagement letter, dated March 27, 2013 (the
“Engagement Letter”), among the Borrower, DBTCA, Deutsche Bank Securities Inc.
(“DBSI”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), Goldman
Sachs Bank USA (“GSB”), J.P. Morgan Securities LLC (“JPMS”) and Morgan Stanley
Senior Funding, Inc. (“MSSF”), DBSI and MLPFS shall act as joint lead arrangers
and DBSI, MLPFS, GSB, JPMS and MSSF shall act as joint lead bookrunners with
respect to this First Amendment and the 2013 Replacement Term Loans provided for
hereunder;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1. Amendments to Credit Agreement.
(a)(i) Each of the 2013 Replacement Term Lenders hereby agrees to make to the
Borrower on (and subject to the occurrence of) the First Amendment Effective
Date (as defined below) 2013 Replacement Term Loans in Dollars in an aggregate
principal amount equal to $975,000,000 to refinance all Original Refinanced Term
Loans in accordance with the relevant requirements of the Credit Agreement (as
amended hereby) and this First Amendment. It is understood and agreed that the
2013 Replacement Term Loans being made pursuant to this First Amendment shall
constitute “Replacement Term Loans” as defined in, and pursuant to, Section
10.01 of the Credit Agreement and the Original Refinanced Term Loans being
refinanced shall constitute “Refinanced Term Loans” as defined in, and pursuant
to, Section 10.01 of the Credit Agreement. Except as expressly provided in this
First Amendment (including as to the Applicable Rate and call protection) and
the Credit Agreement (as modified hereby), the 2013 Replacement Term Loans shall
be on terms identical to the Original Refinanced Term Loans (including as to
maturity, Guarantors, Collateral (and ranking) and payment priority).
(ii)The Administrative Agent has prepared a schedule which sets forth the
allocated commitments (the “2013 Replacement Term Loan Commitments”) received by
it with respect to the 2013 Replacement Term Loans from the 2013 Replacement
Term Lenders. The Administrative Agent has notified each 2013 Replacement Term
Lender of its allocated 2013 Replacement Term Loan Commitment and each of the
2013 Replacement Term Lenders is a signatory to this First Amendment. On the
First Amendment Effective Date, all then outstanding Original Refinanced Term
Loans shall be refinanced in full as follows:
(a)    the outstanding aggregate principal amount of Original Refinanced Term
Loans of each Term Lender which (i) is an existing Term Lender under the Credit
Agreement with respect to Original Refinanced Term Loans prior to giving effect
to this First Amendment (each, an “Existing Term Lender”) and (ii) does not have
a 2013

2


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




Replacement Term Loan Commitment (a Term Lender meeting the requirements of
clauses (i) and (ii), each, a “Non-Converting Term Lender”) shall be repaid in
full in cash with respect to its Original Refinanced Term Loans;
(b)    to the extent that any Existing Term Lender has a 2013 Replacement Term
Loan Commitment that is less than the full outstanding aggregate principal
amount of Original Refinanced Term Loans of such Existing Term Lender, such
Existing Term Lender shall be repaid in cash in an amount equal to the
difference between the outstanding aggregate principal amount of Original
Refinanced Term Loans of such Existing Term Lender and such Existing Term
Lender’s 2013 Replacement Term Loan Commitment (the “Non-Converting Portion”);
(c)    the outstanding aggregate principal amount of Original Refinanced Term
Loans of each Existing Term Lender which has a 2013 Replacement Term Loan
Commitment (each, a “2013 Converting Term Lender”) shall automatically be
converted into new Term Loans (each, a “Converted 2013 Replacement Term Loan”)
in a principal amount equal to such 2013 Converting Term Lender’s outstanding
Original Refinanced Term Loans less an amount equal to such 2013 Converting Term
Lender’s Non-Converting Portion of such 2013 Converting Term Lender’s Original
Refinanced Term Loans, if any (the “Term Loan Conversion”); and
(d)     (1) each Person that is not an Existing Term Lender with a 2013
Replacement Term Loan Commitment (each, a “New 2013 Replacement Term Lender”)
and (2) each 2013 Converting Term Lender with a 2013 Replacement Term Loan
Commitment in an amount in excess of the aggregate principal amount of Original
Refinanced Term Loans of such 2013 Converting Term Lender (any such difference
as to such 2013 Converting Term Lender, a “New 2013 Replacement Term Loan
Commitment”), agrees to make to the Borrower a new Term Loan (each, a “New 2013
Replacement Term Loan” and, collectively, the “New 2013 Replacement Term Loans”
and, together with the Converted 2013 Replacement Term Loans, the “2013
Replacement Term Loans”) in a principal amount equal to such New 2013
Replacement Term Lender’s 2013 Replacement Term Loan Commitment or such 2013
Converting Term Lender’s New 2013 Replacement Term Loan Commitment, as the case
may be, on the First Amendment Effective Date.
(iii)Each 2013 Replacement Term Lender hereby agrees to “fund” its 2013
Replacement Term Loans in an aggregate principal amount equal to such 2013
Replacement Term Lender’s 2013 Replacement Term Loan Commitment as follows:
(a)    each 2013 Converting Term Lender shall fund its Converted 2013
Replacement Term Loans to the Borrower by converting its then outstanding
principal amount of Original Refinanced Term Loans (other than such 2013
Converting Term Lender’s Non-Converting Portion, if any) into a Converted 2013
Replacement Term Loan in an equal principal amount as provided in clause (ii)(C)
above (or, if such 2013 Converting Term Lender elects to have its Original
Refinanced Term Loans repaid in cash in full, shall fund an amount in cash
corresponding to the amount of its Converted 2013 Replacement Term Loans to the
Designated 2013 Replacement Term Lender);

3


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




(b)    (1) each 2013 Converting Term Lender with a New 2013 Replacement Term
Loan Commitment shall fund in cash an amount equal to its New 2013 Replacement
Term Loan Commitment to the Designated 2013 Replacement Term Lender and (2) each
New 2013 Replacement Term Lender shall fund in cash an amount equal to its 2013
Replacement Term Loan Commitment to the Designated 2013 Replacement Term Lender;
and
(c)    the Designated 2013 Replacement Term Lender shall fund in cash to the
Borrower, on behalf of each 2013 Converting Term Lender with a New 2013
Replacement Term Loan Commitment and each New 2013 Replacement Term Lender with
a 2013 Replacement Term Loan Commitment (and, if applicable on behalf of each
2013 Converting Term Lender that elects to have its Original Refinanced Term
Loans repaid in full in cash) an amount equal to (1) in the case of a 2013
Converting Term Lender, such 2013 Converting Term Lender’s New 2013 Replacement
Term Loan Commitment, (2) in the case of a New 2013 Replacement Term Lender,
such New 2013 Replacement Term Lender’s 2013 Replacement Term Loan Commitment
and (3) in the case of a 2013 Converting Term Lender that elects to have its
Original Refinanced Term Loans repaid in full in cash, the outstanding principal
amount of such 2013 Converting Term Lender’s Original Refinanced Term Loans less
an amount equal to such 2013 Converting Term Lender’s Non-Converting Portion, if
any.
(iv)The Converted 2013 Replacement Term Loans subject to the Term Loan
Conversion shall be allocated ratably to the outstanding Borrowings of Original
Refinanced Term Loans (based upon the relative principal amounts of Borrowings
of Original Refinanced Term Loans subject to different Interest Periods
immediately prior to giving effect thereto). Each resulting “borrowing” of
Converted 2013 Replacement Term Loans shall constitute a new “Borrowing” under
the Credit Agreement and be subject to the same Interest Period applicable to
the Borrowing of Original Refinanced Term Loans to which it relates, which
Interest Period shall continue in effect until such Interest Period expires and
a new Type of Borrowing is selected in accordance with the provisions of Section
2.02 of the Credit Agreement. New 2013 Replacement Term Loans shall be initially
incurred pursuant to a single “borrowing” of Eurocurrency Rate Loans which shall
be allocated to the outstanding “deemed” Borrowing of Converted 2013 Replacement
Term Loans on the First Amendment Effective Date. Each such “borrowing” of New
2013 Replacement Term Loans shall (i) be added to (and made a part of) the
related deemed Borrowing of Converted 2013 Replacement Term Loans and (ii) be
subject to (x) an Interest Period which commences on the First Amendment
Effective Date and ends on the last day of the Interest Period applicable to the
related deemed Borrowing of Converted 2013 Replacement Term Loans to which it is
added and (y) the same Eurocurrency Rate applicable to such deemed Borrowing of
Converted 2013 Replacement Term Loans to which it is added.
(v)On the First Amendment Effective Date, the Borrower shall pay in cash (x) all
interest accrued and unpaid on the Original Refinanced Term Loans through the
First Amendment Effective Date at the rate in effect prior to giving effect to
this First Amendment and (y) to each Non-Converting Term Lender and each 2013
Converting Term Lender with a Non-Converting Portion, any loss, expense or
liability due under Section 3.05 of the Credit Agreement (it being understood
that existing Interest Periods of the Original Refinanced Term Loans held by
2013 Replacement Term Lenders prior to the First Amendment Effective Date

4


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




shall continue on and after the First Amendment Effective Date pursuant to
preceding clause (iv) and shall accrue interest in accordance with Section 2.09
of the Credit Agreement on and after the First Amendment Effective Date).
Notwithstanding anything to the contrary in clause (y) of the immediately
preceding sentence, each 2013 Converting Term Lender hereby waives any
entitlement or claim to any loss, expense or liability due under Section 3.05 of
the Credit Agreement with respect to the repayment or conversion of the Original
Refinanced Term Loans it holds as an Existing Term Lender.
(vi)Promptly following the First Amendment Effective Date, all Notes, if any,
evidencing the Original Refinanced Term Loans shall be cancelled and returned to
the Borrower, and any 2013 Replacement Term Lender may request that its 2013
Replacement Term Loan be evidenced by a Note pursuant to Section 2.12(a) of the
Credit Agreement.
(vii)All proceeds of the 2013 Replacement Term Loans will be used solely to
repay the outstanding principal amount of Original Refinanced Term Loans of
Existing Term Lenders on the First Amendment Effective Date.
(b)Immediately after giving effect to the consummation of the Refinancing on
(and subject to the occurrence of) the First Amendment Effective Date, the
Credit Agreement is hereby amended as follows:
(i)Clause (a) of the definition of “Applicable Rate” appearing in Section 1.01
of the Credit Agreement is hereby amended by amending and restating such
definition in its entirety as follows:
“(a)      with respect to Term Loans, (i) for Eurocurrency Rate Loans, 2.50% and
(ii) for Base Rate Loans, 1.50%”.
(ii)The definition of “Base Rate” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the text “2.25%” appearing in the proviso of the
first sentence thereof and inserting “2.00%” in lieu thereof.
(iii)The definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating such definition in its entirety as
follows:
“Commitment” means a Term Commitment, an Incremental Term Commitment, an
Extended Term Loan Commitment of a given Extension Series, an Other Term Loan
Commitment, a 2013 Replacement Term Loan Commitment, a Revolving Credit
Commitment, an Incremental Revolving Credit Commitment, an Extended Revolving
Credit Commitment of a given Extension Series or Other Revolving Credit
Commitment, as the context may require.
(iv)The definition of “Cumulative Growth Amount” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following parenthetical immediately
after the word “repurchases” appearing in clause (G)(iii) thereof:
“(and, in the case of any loans made to the Borrower by Holdings, the aggregate
amount of all payments of principal, interest, premium and fees in respect of
such loans)”.

5


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




(v)The definition of “Eurocurrency Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the text “1.25%” appearing in the second proviso
thereof and inserting “1.00%” in lieu thereof.
(vi)The definition of “Specified Proceeds” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating it in its entirety as
follows:
“Specified Proceeds” means (i) contributions made to the common equity of the
Borrower in cash by Holdings or (ii) the original principal amount of any
unsecured and subordinated loans made in cash to the Borrower by Holdings in
accordance with Section 7.03(aa) (in each case, other than contributions or
loans made with the cash proceeds from financing activities of Holdings or from
other equity contributions to Holdings or from dividends or other distributions
or payments received by Holdings from Other Parent Subsidiaries that are
unrelated to the businesses conducted by the Other Parent Subsidiaries on the
Closing Date).
(vii)The definition of “Term Loan” in Section 1.01 of the Credit Agreement is
hereby amended by amending and restating it in its entirety as follows:
“Term Loans” means the term loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(a), the 2013 Replacement Term Loans made by
the 2013 Replacement Term Lenders on the First Amendment Effective Date, any
Extended Term Loan, any Incremental Term Loan or any Other Term Loan, as the
context may require.
(viii)The definition of “Obligations” in Section 1.01 of the Credit Agreement is
hereby amended by deleting clause (y) appearing in such definition in its
entirety and inserting the following new clause (y) in lieu thereof:
“(y) obligations (other than any Excluded Swap Obligations) of any Loan Party
and its Subsidiaries arising under any Secured Hedge Agreement and”.


(ix)Section 1.01 of the Credit Agreement is hereby further amended by adding the
following definitions in appropriate alphabetical order as follows:
“2013 Replacement Term Lender” has the meaning provided in the First Amendment.
“2013 Replacement Term Loans” has the meaning provided in the First Amendment.
“2013 Replacement Term Loan Commitment” has the meaning provided in the First
Amendment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

6


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“First Amendment” shall mean the First Amendment to the Credit Agreement,
Guaranty and Security Agreement, dated as of April 10, 2013, by and among
Holdings, the Borrower, the Administrative Agent, the 2013 Replacement Term
Lenders and the other Lenders party thereto.
“First Amendment Effective Date” has the meaning provided in the First
Amendment.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
(x)Section 2.01(a) of the Credit Agreement is hereby amended by inserting the
following new sentence immediately after the first sentence thereof:
“On the First Amendment Effective Date, each 2013 Replacement Lender agrees to
make to the Borrower the 2013 Replacement Term Loans denominated in Dollars in
an aggregate principal amount equal to such 2013 Replacement Term Lender’s 2013
Replacement Term Loan Commitment in accordance with the terms and conditions of
the First Amendment.”
(xi)Section 2.06(a)(i) of the Credit Agreement is hereby amended by deleting the
last sentence of clause (a)(i) thereof and inserting the following text in lieu
thereof:
“Any prepayment of Term Loans made after the First Amendment Effective Date and
on or prior to the date that is six months after the First Amendment Effective
Date in connection with a Repricing Transaction shall be accompanied by the
payment by the Borrower of the fee set forth in Section 2.10(b).”
(xii)Section 2.07(b) of the Credit Agreement is hereby amended by inserting the
following sentence immediately after the first sentence of such Section:
“The 2013 Replacement Term Loan Commitment of each 2013 Replacement Term Lender
shall be automatically and permanently reduced to $0 upon the making of such

7


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




2013 Replacement Term Lender’s 2013 Replacement Term Loans pursuant to the First
Amendment on the First Amendment Effective Date.”
(xiii)Section 2.10(b) of the Credit Agreement is hereby amended by deleting the
text “on or prior to the first anniversary of the Closing Date” appearing
therein and inserting the text “after the First Amendment Effective Date and on
or prior to the six-month anniversary of the First Amendment Effective Date” in
lieu thereof.
(xiv)Section 6.17 of the Credit Agreement is hereby amended by inserting the
following sentence immediately after the first sentence appearing therein:
“All proceeds of the 2013 Replacement Term Loans incurred on the First Amendment
Effective Date shall be used to repay all Term Loans outstanding (and as defined
herein) prior to the First Amendment Effective Date.”
(xv)Section 7.03 of the Credit Agreement is hereby amended by (A) deleting the
word “and” appearing at the end of clause (y) thereof, (B) inserting the word
“and” at the end of clause (z) thereof and (C) inserting the following new
clause (aa) immediately after clause (z) thereof:
“(aa) unsecured subordinated Indebtedness of the Borrower owing to Holdings made
with Specified Proceeds; provided that such Indebtedness (x) will not have any
maturity, amortization, mandatory redemption, sinking fund or similar mandatory
payment prior to the date that is ninety-one (91) days after the Latest Maturity
Date at the time of any such incurrence and (y) shall be subject to the
subordination terms set forth in the Intercompany Note;”
(xvi)Section 7.13 of the Credit Agreement is hereby amended by (i) inserting the
following parenthetical immediately after the words “scheduled maturity thereof”
appearing in the second line thereof:
“(and, in the case of any Junior Financing consisting of Indebtedness owing by
the Borrower to Holdings, make any other payment thereon in respect of
principal, interest, premium or fees)”;
and (ii) inserting the following parenthetical immediately after the word
“maturity” appearing in clauses (a)(iv) and (a)(v) thereof:
“(or, in the case of any Junior Financing consisting of Indebtedness owing by
the Borrower to Holdings, any payments of principal, interest, premium and fees
in respect of such Indebtedness)”.
(xvii)Section 7.14 of the Credit Agreement is hereby amended by inserting the
text “, making loans to the Borrower” immediately after the words “making
contributions to the capital of the Borrower” in clause (v) thereof.
(c)The Borrower and the Administrative Agent hereby consent, for purposes of
Section 10.07(b)(i)(A) and Section 10.07(b)(i)(B), respectively, of the Credit
Agreement, to the

8


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




assignment of any 2013 Replacement Term Loans to any 2013 Replacement Term
Lender that was not an Existing Term Lender (or an Affiliate or an Approved Fund
of an Existing Term Lender) on the First Amendment Effective Date (immediately
prior to giving effect thereto), in each case, to the extent disclosed to such
Person prior to the date hereof.
SECTION 2. Amendments to Guaranty.


(a)Immediately after giving effect to the consummation of the Refinancing on the
First Amendment Effective Date, the Guaranty is hereby amended as follows:
(i)Section 1.02 of the Guaranty is hereby amended by adding the following
definitions in appropriate alphabetical order as follows:
“Discharge of Guaranteed Obligations” means the termination of this Agreement
and the Guarantees made herein pursuant to Section 4.13(a) hereof.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under (and as defined in) the Commodity Exchange Act or
any regulations promulgated thereunder and can cause another person to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(ii)the following new Section 4.17 shall be inserted after Section 4.16 of the
Guaranty:
“Section 4.17. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 4.17 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
4.17, or otherwise under this Agreement, as it relates to such other Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
Discharge of Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 4.17 constitute, and this Section 4.17 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”
SECTION 3.    Amendment to Security Agreement. Immediately after giving effect
to the consummation of the Refinancing on the First Amendment Effective Date,
the Security Agreement is hereby amended as follows:

9


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




(a)    The definition of “Secured Obligations” in Section 1.02 of the Security
Agreement is hereby amended by amending and restating such definition in its
entirety as follows:
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations (other than any Excluded Swap Obligations) of Holdings, the
Borrower and/or their Restricted Subsidiaries under the Secured Hedge Agreements
and all Cash Management Obligations, in each case, whether outstanding on the
date of this Agreement or extended from time to time after the date of this
Agreement.
SECTION 4. Acknowledgement and Confirmation. Each of the Loan Parties party
hereto hereby agrees that, except as otherwise agreed in this First Amendment
with regard to Excluded Swap Obligations, with respect to each Loan Document to
which it is a party, after giving effect to the First Amendment:
(a)all of its obligations, liabilities and indebtedness under such Loan
Document, including guarantee obligations, shall remain in full force and effect
on a continuous basis (including with respect to 2013 Replacement Term Loans);
and
(b)all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 5.19 of the
Credit Agreement of each such Lien and security interest continues in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged as
collateral security for the Obligations (including the 2013 Replacement Term
Loans), to the extent provided in such Loan Documents.
SECTION 5. Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (such date, the “First Amendment Effective Date”):


(a)    Holdings, the Borrower, the Administrative Agent, each 2013 Replacement
Term Lender, the Subsidiary Guarantors existing as of the First Amendment
Effective Date and the Required Lenders (determined immediately after giving
effect to the Refinancing) shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or other electronic transmission) the same to White & Case LLP, 1155
Avenue of the Americas, New York, NY 10036, Attention: Liza Carens
(OSIAmendment@whitecase.com; facsimile number 212-354-8113), counsel to the
Administrative Agent;
(b)    the Borrower shall have paid, by wire transfer of immediately available
funds, (i) to DBSI all fees as have been separately agreed in the Engagement
Letter or otherwise, (ii) to the Administrative Agent, for the ratable account
of each Existing Term Lender, all accrued but unpaid interest on the Original
Refinanced Term Loans

10


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




through the First Amendment Effective Date at the rate in effect prior to giving
effect to the First Amendment, (iii) to the Administrative Agent, for the
ratable account of each Existing Term Lender, a fee in an amount equal to 1.00%
of the Original Refinanced Term Loans of each such Existing Term Lender
outstanding on the First Amendment Effective Date (immediately prior to giving
effect thereto) (it being understood that payment of the fee specified in clause
(iii) above shall satisfy, in full, any obligation of the Borrower to pay the
fee referred to in Section 2.10(b) of the Credit Agreement in connection with
the Repricing Transaction to be effected pursuant to this First Amendment) and
(iv) any other reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent required to be paid or reimbursed pursuant to Section 10.04
of the Credit Agreement, including Attorney Costs; and
(c)    on the First Amendment Effective Date and after giving effect to this
First Amendment, (I) no Default or Event of Default shall have occurred and be
continuing and (II) all representations and warranties contained in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the First Amendment Effective Date (it being understood and agreed
that (x) to the extent such representations and warranties specifically refer to
an earlier date, they shall be true and correct in all material respects as of
such earlier date and (y) any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the First Amendment Effective date or such
earlier date referred to in clause (x), as applicable);
(d)    the Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower certifying
compliance with the requirements of preceding clause (c);
(e)    there shall have been delivered to the Administrative Agent (A) copies of
resolutions of the board of directors (or similar governing body) of each Loan
Party approving and authorizing the execution, delivery and performance of this
First Amendment, certified as of the First Amendment Effective Date by a
Responsible Officer of such Loan Party as being in full force and effect without
modification or amendment and (B) good standing certificates for each Loan Party
from the jurisdiction in which they are organized;
(f)    the Administrative Agent shall have received (i) an opinion from Ropes &
Gray LLP, counsel to the Loan Parties, addressed to the Administrative Agent,
the Collateral Agent, the 2013 Replacement Term Lenders and the Lenders and (ii)
an opinion from Greenberg Traurig LLP, Florida counsel to the Loan Parties,
addressed to the Administrative Agent, the Collateral Agent, the 2013
Replacement Term Lenders and the Lenders.
SECTION 6. Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 10.04 of the Credit Agreement to pay and reimburse the
Administrative Agent in accordance with the terms thereof.

11


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




SECTION 7. Remedies. This First Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.
SECTION 8. Representations and Warranties. To induce the Administrative Agent,
the 2013 Replacement Term Lenders and the other Lenders to enter into this First
Amendment, each Loan Party represents and warrants to the Administrative Agent,
the 2013 Replacement Term Lenders and the other Lenders on and as of the First
Amendment Effective Date that, in each case:
(a)    this First Amendment has been duly authorized, executed and delivered by
such Loan Party and each of this First Amendment, the Credit Agreement, the
Guaranty and the Security Agreement (each as amended by this First Amendment)
constitute such Loan Party’s legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to Debtor Relief Laws, general
principles of equity (whether considered in a proceeding in equity or law) and
an implied covenant of good faith and fair dealing; and
(b)    no Default or Event of Default exists and is continuing.
SECTION 9. Reference to and Effect on the Credit Agreement and the Loan
Documents.
(a)    On and after the First Amendment Effective Date, (i) each reference in
the Credit Agreement, the Guaranty or the Security Agreement, as applicable, to
“this Agreement,” “herein,” “hereto”, “hereof” and “hereunder” or words of like
import referring to the Credit Agreement, Guaranty or Security Agreement, as
applicable, shall mean and be a reference to the Credit Agreement, Guaranty or
Security Agreement, as applicable, and in each case as amended by this First
Amendment; (ii) the 2013 Replacement Term Loans shall constitute “Term Loans”
for all purposes under the Credit Agreement (other than for purposes of Section
2.01(a) of the Credit Agreement (as amended hereby), Section 4.01 of the Credit
Agreement and the definition of “Term Commitments”, (iii) each 2013 Replacement
Term Lender shall constitute a “Lender” and a “Term Lender”, in each case, as
defined in the Credit Agreement and (iv) each 2013 Replacement Term Loan
Commitment shall constitute a “Commitment” as defined in the Credit Agreement.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this First Amendment.
(c)    The execution, delivery and effectiveness of this First Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

12


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




SECTION 10. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 11. Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this First Amendment shall be effective as delivery of an original
executed counterpart of this First Amendment.
[The remainder of this page is intentionally left blank.]



13


NEWYORK 8754158 (2K)
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
Title: Chief Legal Officer, Executive Vice
 
 
 
President and Secretary
 
 
 
 
 
 
 
 
OSI HOLDCO, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
Title: Chief Legal Officer, Executive Vice
 
 
 
President and Secretary
 




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
FREDERICK OUTBACK, INC.
 
 
OUTBACK OF ASPEN HILL, INC.
 
 
OUTBACK OF GERMANTOWN, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen S. Newton
 
 
 
 
 
Name: Stephen S. Newton
 
 
 
 
Title: President, Secretary and Treasurer


[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
OBTEX HOLDINGS, LLC
 
 
OUTBACK BEVERAGES OF TEXAS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey Smith
 
 
 
 
 
Name: Jeffrey Smith
 
 
 
 
 
Title: President
 




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
CARRABBA'S ITALIAN GRILL OF HOWARD
 
 
COUNTY, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gerard Delahanty
 
 
 
 
 
Name: Gerard Delahanty
 
 
 
 
 
Title: President and Assistant Secretary




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
CARRABBA'S OF GERMANTOWN, INC.
 
 
CARRABBA'S OF WALDORF, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kenneth R. Russo
 
 
 
 
 
Name: Kenneth R. Russo
 
 
 
 
Title: President, Secretary and Treasurer




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
CIGI BEVERAGES OF TEXAS, LLC
 
 
CIGI HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven T. Shlemon
 
 
 
 
 
Name: Steven T. Shlemon
 
 
 
 
Title: President
 




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
BLOOMIN' BRANDS GIFT CARD SERVICES, LLC
 
 
CARRABBA'S DESIGNATED PARTNER, LLC
 
 
CARRABBA'S ITALIAN GRILL, LLC
 
 
CARRABBA'S KANSAS DESIGNATED PARTNER,
 
 
LLC
 
 
OS ASSET, INC.
 
 
OS MANAGEMENT, INC.
 
 
OS MORTGAGE HOLDINGS, INC.
 
 
OS REALTY, LLC
 
 
OS RESTAURANT SERVICES, LLC
 
 
OSI INTERNATIONAL, LLC
 
 
OUTBACK CATERING DESIGNATED PARTNER, LLC
 
 
OUTBACK CATERING, INC.
 
 
OUTBACK DESIGNATED PARTNER, LLC
 
 
OUTBACK INTERNATIONAL DESIGNATED
 
 
PARTNER, LLC
 
 
OUTBACK KANSAS DESIGNATED PARTNER, LLC
 
 
OUTBACK STEAKHOUSE INTERNATIONAL, LLC
 
 
OUTBACK STEAKHOUSE OF FLORIDA, LLC
 
 
PRIVATE RESTAUTRANT MASTER LESSEE, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BOOMERANG AIR, INC.
 
 
OSI CO-ISSUER, INC.
 
 
OUTBACK STEAKHOUSE INTERNATIONAL SERVICES, LLC
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Legal Officer, Executive Vice President
 
 
 
 
and Secretary
 
 
 
 
 
 
 
 
 
 
 
 




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
CARRABBA'S KANSAS LLC
 
 
OS NIAGARA FALLS, LLC
 
 
OUTBACK & CARRABBA'S OF NEW MEXICO, INC.
 
 
OUTBACK ALABAMA, INC.
 
 
OUTBACK KANSAS LLC
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CARRABBA'S OF BOWIE, LLC
 
 
 
 
 
By: CARRABBA'S ITALIAN GRILL, LLC as managing
 
 
member
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 






[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
CARRABBA'S/BIRMINGHAM 280, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/COOL SPRINGS, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/DC-I, LIMITED PARTNERSHIP
 
 
CARRABBA'S/DEERFIELD TOWNSHIP, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/GREEN HILLS, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/LEXINGTON, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/LOUISVILLE, LIMITED PARTNERSHIP
 
 
CARRABBA'S/METRO, LIMITED PARTNERSHIP
 
 
CARRABBA'S/MICHIGAN, LIMITED PARTNERSHIP
 
 
CARRABBA'S/MID ATLANTIC-I, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/MONTGOMERY, LIMITED
 
 
PARTNERSHIP
 
 
CARRABBA'S/ROCKY TOP, LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
By: CARRABBA'S ITALIAN GRILL, LLC as general
 
 
partner
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: CARRABBA'S DESIGNATED PARTNER, LLC as
 
 
general partner
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
CIGI NEBRASKA, INC.
 
 
CIGI OKLAHOMA, INC.
 
 
OSF NEBRASKA, INC.
 
 
OSF OKLAHOMA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: President and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OSF/CIGI OF EVESHAM PARTNERSHIP
 
 
OUTBACK STEAKHOUSE-NYC, LTD.
 
 
OUTBACK/CARRABBA'S PARTNERSHIP
 
 
OUTBACK/DC, LIMITED PARTNERSHIP
 
 
OUTBACK/MID ATLANTIC-I, LIMITED
 
 
PARTNERSHIP
 
 
OUTBACK/STONE-II, LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
By: OUTBACK STEAKHOUSE OF FLORIDA, LLC as
 
 
general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary
 
 
 
 
 
 
 
 
By: CARRABBA'S ITALIANG GRILL, LLC as general
 
 
partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Officer - Legal and Corporate Affairs,
 
 
 
 
Executive Vice President and Secretary




[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
OUTBACK STEAKHOUSE INTERNATIONAL, L.P.
 
 
 
 
 
By: OSI INTERNATIONAL, LLC as general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Chief Legal Officer, Executive Vice President
 
 
 
 
and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OUTBACK STEAKHOUSE WEST VIRGINIA, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Name: Joseph J. Kadow
 
 
 
 
 
Title: Vice President, Secretary and Treasurer






[Signature Page - First Amendment to the Credit Agreement]





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
DEUTSCHE BANK TRUST COMPANY
 
 
AMERICAS, as Administrative Agent and as the
 
 
Designated 2013 Replacement Term Lender
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
 
 
 
Name: Dusan Lazarov
 
 
 
 
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Benjamin Souh
 
 
 
 
Name: Benjamin Souh
 
 
 
 
Title: Vice President
 




[Signature Page to First Amendment to OSI Credit Agreement]